Citation Nr: 0714675	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral retinitis 
pigmentosa.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had service in the Army Reserve, including 21 
days of active duty training from September 1975 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

On his January 2004 VA Form 9, the veteran requested a Board 
hearing at the RO.  In an April 2006 correspondence, the 
veteran indicated that he wished to withdraw his request for 
a hearing.  Thus, his request for a hearing before a member 
of the Board is considered withdrawn.  See 38 C.F.R. § 20.704 
(2006).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The evidence clearly and unmistakably shows that the 
veteran's bilateral retinitis pigmentosa existed prior to 
active service and did not increase in severity beyond the 
natural progress of the disease during active service.


CONCLUSION OF LAW

Bilateral retinitis pigmentosa was not incurred in or 
aggravated by active service.  §§ 101(24), 1131, 1132, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a May 2005 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.  In an April 2006 
letter, the RO provided notice of the information and 
evidence needed to establish a disability rating and an 
effective date for the disability on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, Social Security 
Administration (SSA) records, and internet articles.  Of 
note, the record contains a letter from the Philadelphia VA 
Medical Center (VAMC) stating that there is no record of 
treatment for the veteran in October 1975.  Additionally, in 
a March 2006 correspondence, the veteran indicated that he 
had no other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period 
of inactive duty training during which the individual was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
. . . manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, SSA records, VA medical 
records, a VA examination report, and internet articles.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends, in essence, that his retinitis 
pigmentosa was incurred in or aggravated by active service.

Although a February 1975 report of medical examination 
conducted for enlistment in the Army Reserve, and prior to 
active duty, does not note the veteran's bilateral retinitis 
pigmentosa, the information and evidence otherwise of record 
clearly and unmistakably establish that the disorder pre-
existed service.  A September 1975 ophthalmology clinic 
record, dated just three days after entry into active duty, 
reflects a history of night blindness since childhood that 
has gotten progressively worse and a diagnosis of retinitis 
pigmentosa.  In addition, a September 1975 report of Medical 
Board Proceedings reflects that the bilateral retinitis 
pigmentosa existed prior to service.  Lastly, an October 1975 
Army Disposition Form reflects the veteran's acknowledgment 
that he has been found not qualified for retention in the 
military service by reason of physical disability that has 
been found to have existed prior to his enlistment.  Thus, 
the record shows that the veteran's bilateral retinitis 
pigmentosa clearly and unmistakably existed prior to active 
service.  The Board must now determine whether the disorder 
increased in severity during service.

The veteran's vision seven months prior to active duty was 
20/20 bilaterally; his vision after three days of active duty 
was 20/20- and 20/25- and his vision after nine days of 
active duty was 20/30 bilaterally.  However, any increase in 
disability during active duty was due to the natural progress 
of the bilateral retinitis pigmentosa.  In this regard, the 
September 1975 ophthalmology clinic record reflects that the 
veteran's night blindness has gotten progressively worse 
since childhood, thus suggesting a normal progression.  
Moreover, the Medical Board report indicates that the 
veteran's condition was not aggravated by service.  In 
addition, a November 1981 ophthalmologic evaluation conducted 
for SSA reflects the physician's statement that the veteran 
has had a gradual loss of side vision over the last nine 
years, which corresponds to 1972, prior to his service.  
Significantly, a May 2003 VA examination report reflects the 
examiner's opinion that the veteran's bilateral retinitis 
pigmentosa did not worsen during the 21 days of active duty 
at a greater rate than the natural progression of the 
disease.  Given the above, the Board finds that the veteran's 
bilateral retinitis pigmentosa did not increase in severity 
beyond the natural progress of the disorder.

Accordingly, the Board determines that the presumption of 
soundness is rebutted, as the veteran's service medical 
records, post-service private medical records, and VA 
examination report clearly and unmistakably establish that 
his bilateral retinitis pigmentosa existed prior to active 
service and was not aggravated beyond the natural progress of 
the disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.306; see 
also Wagner, 370 F.3d at 1096.

The Board notes the private medical record received in August 
2000 that reflects the opinion that veteran's disability had 
its onset during active duty because he "suddenly lost his 
ability to see at night" during service.  The Board also 
notes the veteran's statement received at the same time 
indicates that after two weeks of basic training he became 
aware that he had severe night blindness and went to the 
infirmary.  In contrast to the veteran's statement and the 
private medical record, however, service medical records show 
that on the third day of service he reported the night 
blindness, and subsequently reported suffering from night 
blindness since childhood.  Thus, the August 2000 medical 
opinion is based on an inaccurate history of the veteran's 
disability and has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993) (a medical opinion premised upon 
an unsubstantiated account is of no probative value); Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

The Board also acknowledges the veteran's contention that his 
bilateral retinitis pigmentosa was aggravated by active duty.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons set forth above, the Board finds that 
entitlement to service connection is not warranted, and the 
appeal must be denied.


ORDER

Service connection for bilateral retinitis pigmentosa is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


